Case 2:17-cr-20640-SJM-RSW ECF No. 613, PageID.7350 Filed 11/16/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                 Case No. 2:17-cr-20640-9
             Plaintiff,
                                                 HONORABLE STEPHEN J. MURPHY, III
 v.

 ANDRE TINSLEY,

             Defendant.
                                         /

                  OPINION AND ORDER DENYING
      DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE [608]

      Defendant Andre Tinsley recently moved for compassionate release. ECF

608. The Government opposed Defendant's request. ECF 611. The Court will deny

Defendant's motion because he failed to exhaust the administrative requirements to

be eligible for compassionate release.

      Under the First Step Act's compassionate release provision, the Court may

modify Defendant's sentence only if: (1) he has exhausted all administrative

remedies, or (2) thirty days have passed since the warden received Defendant's

request for the Bureau of Prisons to bring a motion on his behalf. 18 U.S.C.

§ 3582(c)(1)(A). The exhaustion condition is "mandatory." United States v. Alam, 960

F.3d 831, 833–34 (6th Cir. 2020) (alteration in original) (quoting 18 U.S.C. §

3582(c)(1)(A)). Plus, it is Defendant's burden to establish that he has exhausted all

his administrative remedies. See United States v. Pena-Lora, No. 15-20695, 2020 WL

3886384, at *1 (E.D. Mich. July 9, 2020) (citation omitted).




                                             1
Case 2:17-cr-20640-SJM-RSW ECF No. 613, PageID.7351 Filed 11/16/20 Page 2 of 2




      Here, Defendant has offered no evidence that he has exhausted his

administrative remedies. See ECF 608. Although Defendant made a bare assertion

that "the warden has ignored all [his] requests over the last [two] months," id. at

7207, Defendant has not outlined, let alone shown, any concrete steps he took to meet

the requirements of § 3582(c)(1)(A). Because Defendant has failed to satisfy his

burden, the Court will deny the motion for compassionate release without prejudice.

Defendant may refile the motion after he has satisfied either condition of

§ 3582(c)(1)(A).

      WHEREFORE, it is hereby ORDERED that Defendant's motion for

compassionate release [608] is DENIED WITHOUT PREJUDICE.

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: November 16, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 16, 2020, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         2
